DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
Election/Restrictions
Claims 3, 9, and 15 remain withdrawn from further consideration pursuant to 37 CFR
1.142(b), as being drawn to a nonelected Species II, there being no allowable generic or linking
claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04
May 2021, and the restriction requirement was made final in the non-final rejection mailed
14 June 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the joint" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 positively recites a joint between two objects having a first, second, and third position pitch. Claim 11 then introduces a new joint by reciting “…at least one joint that is formed as a rotary joint…”. Therefore, it is unclear whether “…the joint…”of claim 12 is referring to the joint of claim 1, or the rotary joint of claim 11. Applicant is urged to amend claim 12 to make clear which joint is being positively claimed. It is currently interpreted that the joint of claim 1 having a first, second, and third position pitch is being referred to by “the joint” in claim 12 line 2.
	Claims 13-14 are rejected as being dependent upon a claim rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jackson (US 2013/0149068 A1).
Regarding claim 1, Jackson discloses a joint (see Fig. 4.4) that is fixable in a plurality of joint positions (see Fig. 4.4) that are selectable in accordance with a first position pitch subdivided in equal spacing steps in a direction of joint movement (see NOTE 1 below), said joint having two joint parts (110.1 and 100.1, A and B seen in annotated Figure 4.4 below) that are displaceable relative to one another and bear against one another by way of joint faces (105.1 and see C in annotated Figure 4.4 below), 
wherein formed on a first joint part (110.1 and B seen below) is a first joint face (105.1) which is provided with structuring that has a second position pitch subdivided into equal spacing steps in the direction of joint movement (see NOTE 2 below); 
wherein the structuring creates latch engagement points (143.1) that are distributed at the second position pitch (see Fig. 4.4), wherein the equal spacing steps of the second position pitch are measured between two adjacent latch engagement points (see NOTE 2 below); 
wherein a second joint part (100.1 and A) has a second joint face (C, see annotated Figure 4.4. below) and is provided with latch receptacles (109) which interrupt the second joint face at latch positions (see Fig. 4.4) that are arranged at a third position pitch subdivided into equal spacing steps in the direction of joint movement; wherein the equal spacing steps of the third position pitch are measured between two adjacent latch receptacles (see NOTE 3 below); 
wherein the steps of the second position pitch and of the third position pitch are each subdivided into larger equal spacing steps than the equal spacing steps of the first position pitch (see NOTE 4 below); 
wherein the equal spacing steps of the first position pitch is determined by the amount of difference between the equal spacing steps of the second position pitch and the equal spacing steps of the third position pitch (see NOTE 4 below); and 
wherein a locking element (7.20, see annotated Figure 4.4 below) is introducible selectively into one of the latch receptacles (109, see Fig. 1.3 for example) in a joint position taken up along the direction of joint movement of the joint, such that, from the latch position belonging to the one of the latch receptacles, said locking element acts in such a way on a latch engagement point (143.1) positioned with 2respect to the latch position in the joint position taken up that said locking element locks the joint in the joint position (see Fig. 1.3, Fig. 4.4, and Abstract).
NOTE 1: The first position pitch is equal to the angle between the adjacent openings 109 and the adjacent openings 143.1. The difference in angles is 30°.
NOTE 2: The first joint face has a structuring (apertures 143.1) located at 60° from one another. The second position pitch is 60°.
NOTE 3: See that there are four openings 109 on member 100.1, and the openings are spaced at 90° from one another. The third position pitch is 90°.
NOTE 4: 90° and 60° are each larger than 30°. Further 90°-60°=30°.

    PNG
    media_image1.png
    551
    330
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4.4.

    PNG
    media_image2.png
    288
    258
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 4.4.

    PNG
    media_image3.png
    342
    280
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 4.4.
Regarding claim 2, Jackson discloses wherein the structuring of the first joint face (105.1) is a toothing (see toothing on B in Fig. 4.4).
Regarding claim 4, Jackson discloses wherein the latch receptacles (109) are formed by holes terminating in the second joint face (C, see in annotated Figure 4.4 above) according to the third position pitch (see Fig. 4.4).
Regarding claim 5, Jackson discloses wherein the holes (109) terminating in the second joint face (C, see annotated Figure 4.4 above) penetrate through the second joint part (see Fig. 1.1 and Fig. 1.2).
Regarding claim 6, Jackson discloses wherein the joint (the connection between A and B in annotated Figure 4.4 above) is a rotary joint in which the two joint parts are rotatable relative to one another (see Fig. 4.4) about a rotational axis (see NOTE 1 below), and in that the first, second, and third position pitches each are an angular pitch (see NOTE 2 below).
NOTE 1: The rotational axis is the longitudinal axis of 12.17 in Fig. 4.4.
NOTE 2: It is understood that the position pitches are each related to the angular spacing between connection points, and therefore are angular pitch.
Regarding claim 7, Jackson discloses wherein the joint faces (105.1 and C seen in annotated Figure 4.4 above) have a shape of a circular cylinder or a circular cylinder section (see Fig. 4.4).
Regarding claim 8, Jackson discloses wherein the first joint face (105.1 in Fig. 4.4) is a convex joint face (see NOTE below) and the second joint face (C seen in annotated Fig. 4.4 above) is a concave joint face (see NOTE below).
NOTE: The first joint face 105.1 has a structural toothing created on it and therefore the toothing is convex. The second joint face C has circular openings 109 created on it, and therefore the surface abutting the circular openings 109 has a concave shape.
Regarding claim 10, Jackson discloses a component assembly (see Fig. 4.4) to be used for building a clamping device for workpieces (see NOTE 1 below), wherein said component assembly comprises the joint according to claim 1 (see rejection of claim 1 above) for setting and fixing an orientation of connecting points (see NOTE 2 below) to be positioned in the clamping device using the component assembly (see Fig. 4.4 and see Abstract).
NOTE 1: The definition of a clamp is “…a brace, band, or clasp used for strengthening or holding things together…”. It is understood that the component assembly disclosed by Jackson is used to brace a connection between to objects, see Abstract.
NOTE 2: The connecting points are the latch engagement points and the latch receptacles.
Regarding claim 11, Jackson discloses wherein said component assembly (see Fig. 4.4) has the form of an abutment member comprising a base (7.2 and D seen in annotated Figure 4.4 below) for connecting with a structural member (7.18 directly connected to D seen in annotated Figure 4.4 below) of the clamping device and a connecting part (7.18 and E seen in annotated Figure 4.4 below) for an abutment (12.22 directly connected to E seen in annotated Figure 4.4 below) or clamping element, and settable at an angle for forming a workpiece support in the clamping device (see Abstract and Fig. 4.4), wherein at least one joint that is formed as a rotary joint is provided between the base and the connecting part (see NOTE below).
NOTE: The joint connection of members A and B seen in annotated Figure 4.4 above is a rotary joint provided between the base D and the connecting part E.

    PNG
    media_image4.png
    231
    514
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 4.4.

    PNG
    media_image5.png
    405
    307
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 4.4.
Regarding claim 12, Jackson discloses wherein the joint (connection between A and B) is a rotary joint (see Fig. 4.4) in which the two joint parts (A and B seen in annotated Figure 4.4 above) are rotatable relative to one another about a rotational axis (longitudinal axis of 12.17), and in that the first, second, and third position pitches each are an angular pitch (see NOTE 1 below); and wherein the component assembly further comprising a central member (100.1 and F seen in annotated Figure 4.4 below) between the base and the connecting part (see annotated Figure 4.4 above), wherein the central member is coupled to the base by means of a first rotary joint having a first rotational axis (see NOTE 2 below), and the central member is coupled to the connecting part by means of a second rotary joint having a second rotational axis oriented perpendicular to the first rotational axis (see NOTE 3 below).
NOTE 1: It is understood that the position pitches are each related to the angular spacing between connection points, and therefore are angular pitch.
NOTE 2: D can rotate within aperture 109 in member F and therefore is a rotatory joint with an axis that is perpendicular to the longitudinal axis of member 12.17.
NOTE 3: F is coupled to E by way of the rotary joint described above, comprising members A and B, and the second rotary joint has a rotational axis that is along member 12.17.

    PNG
    media_image6.png
    288
    434
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 4.4.
Regarding claim 13, Jackson discloses wherein the first rotary joint (see NOTE below) is a rotary joint freely rotatably settable through 360° (see NOTE below).
NOTE: The first rotary joint comprises the connection between members D and F, and further it is understood that D can rotate within F through 360° of motion.
Regarding claim 14, Jackson discloses wherein the second rotary joint (see NOTE below) is a rotary joint whose pivoting angular range has limited rotatable setting options (see NOTE below).
NOTE: The second rotary joint comprises the connection between members A and B, and further it is understood that B can rotate around A having setting options at angular locations where a toothing opening and receptacle align to accept a locking pin 7.20.
Response to Amendment
The amendment filed 22 February 2022 has been entered. Claim 1 has been amended. Claims 3, 9, and 15 have been withdrawn. Claims 1-2, 4-8, and 10-14 are currently pending and have been examined. 
Response to Arguments
Applicant’s arguments and amendments, see remarks and amendments dated 22 February 2022, with respect to the rejection(s) have been fully considered and are persuasive. Therefore, the rejections set forth in the previous action have been withdrawn. However, upon further consideration, the following new ground(s) of rejection is made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678